This case presents the following question: Was the committee in error in sustaining the Housing Authority's objection to introduction of testimony to show what the Housing Authority had paid other property owners in the same area for property purchased by negotiation.
This proposition is not a disturbing one and the action of the committee is in accordance with the prevailing rule. Eamesvs. So. New Hampshire Hydro-Electric Corp., 85 N.H. 379,382. In Lewis on Eminent Domain (3rd ed. 1909) § 667, such evidence is declared to be incompetent because "such sales are not a fair criterion of value, for the reason that they [purchases *Page 323 
by the party condemning] are in the nature of a compromise. They are affected by an element which does not enter into similar transactions made in the ordinary course of business. The one party may force a sale at such a price as may be fixed by the tribunal appointed by law. In most cases the same party must have the particular property, even if it costs more than its true value. The fear of one party or the other to take the risk of legal proceedings ordinarily results in the one party paying more or the other taking less than is considered to be the fair market value of the property." The committee was not in error in declining to receive such evidence.
   The demurrer to the remonstrance is sustained, the remonstrance is overruled, the report accepted and judgment may be rendered in accordance therewith.